DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 5, 9, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0096330 A1, hereinafter referred as “Kim”) in view of Yuan (US 2021/0383743 A1, hereinafter referred as “Yuan”).
 	Regarding claim 1, Kim discloses a display panel (Abstract discloses display device), comprising: 
at least one pixel circuit (Fig. 1b illustrates pixel PXL containing plurality of transistors), a pixel circuit of the at least one pixel circuit comprising a driving transistor (T1) (¶0101 discloses the first transistor (e.g., a driving transistor) T1) and a third transistor (T2) (Fig. 1b and ¶0104 discloses the second transistor T2); and 
a light emitting element (OLED) (Fig. 1b), 
wherein the driving transistor (T1) is configured to provide a driving current to the light emitting element (OLED) (Fig. 1b and ¶0101 discloses first transistor T1 may control the amount of current flowing from the first power source ELVDD to the second power source ELVSS via the organic light emitting diode OLED); 
wherein the third transistor (T2) is configured to provide an adjusting voltage (Vref) to the driving transistor (T1) (Figs. 1b, 5 and ¶0143 discloses when the second transistor T2 is turned on, the voltage of the reference power source Vref from the data line Dm is supplied to the first electrode of the first transistor T1), and wherein the third transistor (T2) comprises a first terminal connected to a voltage adjusting signal input terminal (Figs. 1b, 5 and ¶0139 discloses the voltage of a reference power source Vref may be supplied to the data lines D1 to Dm during the second period T2), a second terminal connected to the driving transistor (T1) (Fig. 1b and ¶0104 discloses the second transistor T2 may be coupled between the j-th data line Dj and the first electrode of the first transistor T1), and a gate connected to a third control signal terminal (Fig. 1b and ¶0104 discloses a gate electrode of the second transistor T2 may be coupled to an i-th first scan line S1i).
Kim doesn’t explicitly disclose wherein the adjusting voltage provided by the third transistor to the driving transistor is configured to adjust a bias state of the driving transistor.
However, in a similar field of endeavor, Yuan discloses wherein the adjusting voltage provided by the third transistor to the driving transistor is configured to adjust a bias state of the driving transistor (Abstract discloses during the bias stage, the data write module and the drive module are on, the compensation module is off, and the data signal is written to the drain of the drive transistor to adjust the bias state of the drive transistor).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the effect on the internal characteristics of the drive transistor T0 can balance the effect on the internal characteristics of the drive transistor in the non-bias stage in which the gate potential of the drive transistor T0 is greater than the drain potential of the drive transistor (¶0066).
	Regarding claim 2, Kim doesn’t explicitly disclose the display panel according to claim 1, wherein each of the at least one pixel circuit further comprises a reset module configured to provide a reset signal to a gate of the driving transistor, wherein the voltage of the reset signal is VR, and the adjusting voltage is VJ, where VJ>VR.
 	However, in a similar field of endeavor, Yuan discloses wherein each of the at least one pixel circuit further comprises a reset module (T5) configured to provide a reset signal (Vref) to a gate of the driving transistor (N1) (Fig. 5 and ¶0074 discloses the input terminal of the reset module 16 receives the reset signal Vref, the output terminal of the reset module 16 is electrically connected to the gate of the drive transistor T0), wherein the voltage of the reset signal is VR (Vref), and the adjusting voltage is VJ (Vbias), where VJ>VR (Figs. 5, 25 and ¶0167 discloses the voltage of the bias signal Vbias is higher than the voltage of the reset signal Vref).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that During the bias stage, the drain voltage of the drive transistor T0 needs to be appropriately raised to slow down the threshold voltage drift of the drive transistor T0. Therefore, generally, the voltage of the bias signal Vbias is set higher than the voltage of the reset signal Vref Based on this, the signal received by the reset signal terminal is switched between the reset signal Vref and the bias signal Vbias (¶0167).
	Regarding claim 5, Kim discloses the display panel according to claim 1, wherein the adjusting voltage (Vref) is a constant voltage (Fig.5 and ¶0139 discloses voltage of a reference power source Vref may be supplied to the data lines D1 to Dm during the second period T2).
	Regarding claim 9, Kim doesn’t explicitly disclose the display panel according to claim 1, wherein each of the at least one pixel circuit further comprises: a second transistor comprising a first terminal connected to a data signal input terminal, a second terminal connected to a source of the driving transistor, and a gate connected to a second control signal terminal.
 	However, in a similar field of endeavor, Yuan discloses wherein each of the at least one pixel circuit further comprises: a second transistor (T1) comprising a first terminal connected to a data signal input terminal (Vdata) (Fig. 22), a second terminal connected to a source of the driving transistor (T0) (Fig. 22), and a gate connected to a second control signal terminal (S1) (Fig. 22).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim for the purpose of alleviating stress on the data writing the transistor by incorporating a separate bias voltage writing transistor.
	Regarding claim 11, Kim discloses the display panel according to claim 9, wherein each of the at least one pixel circuit further comprises a compensation transistor (T3) configured to compensate a threshold voltage of the driving transistor (T1) (¶0111 discloses when the third transistor T3 is turned on, the first transistor T1 is diode-coupled; and ¶0112 discloses when the first transistor T1 is turned on, the data signal DS supplied to the first electrode of the first transistor T1 is supplied to the first node N1 via the diode-coupled first transistor T1, and a voltage obtained by subtracting the threshold voltage of the first transistor T1 from the data signal DS is applied to the first node N1);
 	an operation process of the display panel comprises a data writing phase (period T1) and a reset and adjustment phase (period T2) (Fig. 5). 
 	Kim doesn’t explicitly disclose during the data writing phase, the second transistor and the compensation transistor are turned on to write the data signal to a gate of the driving transistor; and during the reset and adjustment phase, the third transistor is turned on to write the adjusting voltage to a source of the driving transistor.
	 However, in a similar field of endeavor, Yuan discloses during the data writing phase (Fig. 27, data writing stage), the second transistor (T1) and the compensation transistor (T2) are turned on to write the data signal to a gate of the driving transistor (T0) (Figs. 22 and 27 illustrates the S1 signal connected to transistor T1 and the S2 signal connected to transistor T2 are both active during the data write stage); and during the reset and adjustment phase (Fig. 27, bias stage), the third transistor (T8 which is equivalent to transistor T5 as stated in ¶0152) is turned on to write the adjusting voltage (Vbias) to a source of the driving transistor (T0) (Fig. 23 and ¶0154 discloses in a bias stage S2, the data write module and the drive module are on, the compensation module is off, and the data signal is written to the drain of the drive transistor from the source of the driving transistor to adjust the bias state of the drive transistor).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim for the purpose of alleviating stress on the data writing the transistor by incorporating a separate bias voltage writing transistor.
	Regarding claim 12, Kim doesn’t explicitly disclose the display panel according to claim 11, wherein during the reset and adjustment phase, the compensation transistor is turned off.
 	However, in a similar field of endeavor, Yuan discloses wherein during the reset and adjustment phase (Fig. 27, bias stage), the compensation transistor (T2) is turned off (Fig. 23 and ¶0154 discloses in a bias stage S2, the data write module and the drive module are on, the compensation module is off, and the data signal is written to the drain of the drive transistor from the source of the driving transistor to adjust the bias state of the drive transistor).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim for the purpose of alleviating stress on the data writing the transistor by incorporating a separate bias voltage writing transistor.
	Regarding claim 13, Kim discloses the display panel according to claim 11, wherein the operation process of the display panel comprises a period of a data writing frame (period T1) and a period of a holding frame (period T1) (Fig. 5); 
 	during the period of the data writing frame, one of the at least one pixel circuit executes the data writing phase (period T1) and a light emitting phase (Fig. 5 and ¶0214 discloses during the first period T1, the emission control signals F1 to Fn may be sequentially supplied, and the data signal DS may be supplied to be synchronized with the scan signals G11 to G1n and G21 to G2n); and 
 	during the period of the holding frame, one of the at least one pixel circuit executes the reset and adjustment phase (period T2) and the light emitting phase (Fig. 5 and ¶0217 discloses during the second period T2, the emission control signals F1 to Fn may be repeatedly supplied in a predetermined period, and the voltage of a reference power source Vref may be supplied to the data lines D1 to Dm).
	Regarding claim 14, Kim discloses the display panel according to claim 13, wherein the operation mode of the display panel comprises a first mode (Fig. 7a and ¶0070 discloses second mode) and a second mode (Fig. 7a and ¶0070 discloses first mode), wherein the first mode comprises repeated first cycles (¶0131 discloses in FIG. 5, signals of an embodiment where the same image is displayed in the pixel unit 100 in the second mode is shown), and each of the first cycles comprises one period of a data writing frame (period T1) and at least one period of a holding frame (period T2); the second mode comprises repeated periods of data writing frame (Fig. 16 and ¶0072 discloses when the organic light emitting display device is driven in the first mode, the first scan signal and the second scan signal may be repeatedly supplied to the first scan lines S11 to S1n), and each of the repeated periods of data writing frame is the period of the data writing frame (Fig. 16 and ¶0072 discloses when the organic light emitting display device is driven in the first mode, the first scan signal and the second scan signal may be repeatedly supplied to the first scan lines S11 to S1n); and an image refreshing rate of the display panel in the second mode is greater than an image refreshing rate of the display panel in the first mode (¶0070 discloses a first mode in which the organic light emitting display device is driven at a first driving frequency (e.g., a normal driving frequency) or in a second mode in which the organic light emitting display device is driven at a second driving frequency (e.g., a low driving frequency) less than the first driving frequency).
	Regarding claim 16, Kim discloses the display panel according to claim 1, wherein the second terminal of the third transistor (T2) is connected to a source of the driving transistor (T1) (Fig. 1b and ¶0104 discloses the second transistor T2 may be coupled between the j-th data line Dj and the first electrode of the first transistor T) and is configured to provide the adjusting voltage (Vref) to the source of the driving transistor (T1) (Fig. 5 and ¶0139 discloses the voltage of a reference power source Vref may be supplied to the data lines D1 to Dm during the second period T2).
Regarding claim 17, Kim discloses a method for driving a display panel, wherein the display panel (Abstract discloses display device) comprises a light emitting element (OLED) (Fig. 1b) and a one pixel circuit (Fig. 1b illustrates pixel PXL containing plurality of transistors) comprising a driving transistor (T1) (¶0101 discloses the first transistor (e.g., a driving transistor) T1) and a third transistor (T2) (Fig. 1b and ¶0104 discloses the second transistor T2), wherein the driving transistor (T1) is configured to provide a driving current to the light emitting element (OLED) (Fig. 1b and ¶0101 discloses first transistor T1 may control the amount of current flowing from the first power source ELVDD to the second power source ELVSS via the organic light emitting diode OLED); the third transistor (T2) is configured to provide an adjusting voltage (Vref) to the driving transistor (T1) (Figs. 1b, 5 and ¶0143 discloses when the second transistor T2 is turned on, the voltage of the reference power source Vref from the data line Dm is supplied to the first electrode of the first transistor T1), and the third transistor (T2) comprises a first terminal connected to a voltage adjusting signal input terminal (Figs. 1b, 5 and ¶0139 discloses the voltage of a reference power source Vref may be supplied to the data lines D1 to Dm during the second period T2), a second terminal connected to the driving transistor (T1) (Fig. 1b and ¶0104 discloses the second transistor T2 may be coupled between the j-th data line Dj and the first electrode of the first transistor T1), and a gate connected to a third control signal terminal (Fig. 1b and ¶0104 discloses a gate electrode of the second transistor T2 may be coupled to an i-th first scan line S1i);… 
 	wherein an operation process of the display panel comprises a reset and adjustment phase (period T2) (Fig. 5); and 
 	wherein the method comprises: 
 		 during the reset and adjustment phase (period T2), controlling the third transistor (T2) to turn on with a signal of the third control signal terminal (S1i) (Figs. 1b and 5), and providing, by the third transistor (T2), the adjusting voltage (Vref) to the driving transistor (T1) (Figs. 1b, 5 and ¶0143 discloses when the second transistor T2 is turned on, the voltage of the reference power source Vref from the data line Dm is supplied to the first electrode of the first transistor T1). 	
Kim doesn’t explicitly disclose the adjusting voltage provided by the third transistor to the driving transistor is configured to adjust a bias state of the driving transistor.
However, in a similar field of endeavor, Yuan discloses the adjusting voltage provided by the third transistor to the driving transistor is configured to adjust a bias state of the driving transistor (Abstract discloses during the bias stage, the data write module and the drive module are on, the compensation module is off, and the data signal is written to the drain of the drive transistor to adjust the bias state of the drive transistor).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the effect on the internal characteristics of the drive transistor T0 can balance the effect on the internal characteristics of the drive transistor in the non-bias stage in which the gate potential of the drive transistor T0 is greater than the drain potential of the drive transistor (¶0066).
	Regarding claim 18, Kim discloses the method according to claim 17, wherein the pixel circuit further comprises a compensation transistor (T3)…; 
 	the compensation transistor (T3) is connected to a gate of the driving transistor (T1) and a drain of the driving transistor (T1) (Fig. 1b and ¶0102 discloses the third transistor T3 may be coupled between the second electrode of the first transistor T1 and the first node N1) and the compensation transistor (T3) is configured to compensate a threshold voltage of the driving transistor (T1) (¶0111 discloses when the third transistor T3 is turned on, the first transistor T1 is diode-coupled; and ¶0112 discloses when the first transistor T1 is turned on, the data signal DS supplied to the first electrode of the first transistor T1 is supplied to the first node N1 via the diode-coupled first transistor T1, and a voltage obtained by subtracting the threshold voltage of the first transistor T1 from the data signal DS is applied to the first node N1); and 
 	the operation process of the display panel comprises a data writing phase (period T1); and 
 	wherein the method further comprises: 
 	during the data writing phase (period T1), turning on… the compensation transistor (T3) (Figs. 1b, 5 and ¶0102 discloses the third transistor T3 may be turned on when the scan signal is supplied to the i-th second scan line S2i, to allow the second electrode of the first transistor T1 and the first node N1 to be electrically coupled to each other); and writing the data signal to the gate of the driving transistor (T1) (Fig. 1b, ¶0105 and ¶0112-¶0113 discloses the storage capacitor Cst may store a voltage corresponding to the data signal and a threshold voltage of the first transistor T1).
 	Kim doesn’t explicitly disclose a second transistor, wherein the second transistor comprises a first terminal connected to a data signal input terminal, a second terminal connected to a source of the driving transistor, and a gate connected to a second control signal terminal; and during the data writing phase, turning on the second transistor. 
	However, in a similar field of endeavor, Yuan discloses a second transistor (T1), wherein the second transistor (T1) comprises a first terminal connected to a data signal input terminal (Vdata) (Fig. 6 and ¶0063 discloses the data write module 11 includes a first transistor T1 whose source is configured to receive the data signal Vdata and whose drain is connected to the source of the drive transistor T0), a second terminal connected to a source of the driving transistor (T0) , and a gate connected to a second control signal terminal (S1) (Fig. 6 and ¶0063 discloses the gate of the first transistor T1 is configured to receive a scan signal S1); and during the data writing phase (Figs. 7-8, data write stage), turning on the second transistor (T1) (Figs. 6, 7, 8 and ¶0063 discloses a first transistor T1 whose source is configured to receive the data signal Vdata). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim for the purpose of alleviating stress on the data writing the transistor by incorporating a separate bias voltage writing transistor.
	Regarding claim 19, Kim discloses the method according to claim 18, wherein the operation process of the display panel comprises a period of a data writing frame (Fig. 5 illustrates the first period T1 corresponding to frame 1F’) and a period of a holding frame (Fig. 5 illustrates the second period T2 corresponding to frame 1F’); 
 	during the period of the data writing frame, executing, by the pixel circuit, the data writing phase (period T1) and a light emitting phase (Fig. 5 and ¶0214 discloses during the first period T1, the emission control signals F1 to Fn may be sequentially supplied, and the data signal DS may be supplied to be synchronized with the scan signals G11 to G1n and G21 to G2n); and 
 	during the period of the holding frame, executing, by the pixel circuit, the reset and adjustment phase (period T2) and the light emitting phase (Fig. 5 and ¶0217 discloses during the second period T2, the emission control signals F1 to Fn may be repeatedly supplied in a predetermined period, and the voltage of a reference power source Vref may be supplied to the data lines D1 to Dm).
	Regarding claim 20, Kim discloses a display device, comprising the display panel according to claim 1 (Abstract discloses display device).

4. 	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yuan in view of Yang et al. (US 2014/0068243 A1, hereinafter referred as “Yang”).
	Regarding claim 3, Kim discloses the display panel according to claim 1, wherein each of the at least one pixel circuit further comprises a light-emission controlling module (T5, T6) configured to control the light emitting element (OLED) to enter a light emitting phase (Fig. 1b and ¶0116 discloses the fifth transistor T5 and the sixth transistor T6 are turned on, and a current path from the first power source ELVDD to the second power source ELVSS via the fifth transistor T5, the first transistor T1, the sixth transistor T6, and the organic light emitting diode OLED is then formed): the light-emission controlling module comprises a first light-emission controlling module (T5) and a second light-emission controlling module (T6), wherein the first light-emission controlling module is connected between a first power supply terminal (ELVDD) and a source of the driving transistor (T1), and the second light-emission controlling module is connected between a drain of the driving transistor (T1) and the light emitting element (OLED) (Fig. 1b).
 	Kim as modified doesn’t explicitly disclose a power supply voltage provided by the first power supply terminal is VP, and the adjusting voltage is VJ, where VJ>VP.
 	However, in a similar field of endeavor, Yang discloses a power supply voltage provided by the first power supply terminal is VP (Fig. 3 and ¶0036 discloses first power supply ELVDD), and the adjusting voltage is VJ (Fig. 3 and ¶0047 discloses a bias power supply Vbias), where VJ>VP (¶0047 discloses the bias power supply Vbias is set as a higher voltage than the first power supply ELVDD).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim so that the off bias voltage is applied to the driving transistor before the data signal is supplied to initialize the characteristic of the driving transistor (¶0098).
	Regarding claim 6, Kim discloses the display panel according to claim 5, wherein the operation process of the display panel comprises a period of a data writing frame (Fig. 5 illustrates the first period T1 corresponding to frame 1F’) and a period of a holding frame (Fig. 5 illustrates the second period T2 corresponding to frame 1F’); 
 	during the period of the data writing frame, one of the at least one pixel circuit executes the data writing phase (period T1) and a light emitting phase (Fig. 5 and ¶0214 discloses during the first period T1, the emission control signals F1 to Fn may be sequentially supplied, and the data signal DS may be supplied to be synchronized with the scan signals G11 to G1n and G21 to G2n); and 
 	during the period of the holding frame, one of the at least one pixel circuit executes the reset and adjustment phase (period T2) and the light emitting phase (Fig. 5 and ¶0217 discloses during the second period T2, the emission control signals F1 to Fn may be repeatedly supplied in a predetermined period, and the voltage of a reference power source Vref may be supplied to the data lines D1 to Dm); 
during the reset and adjustment phase (period T2), the third transistor (T2) writes the adjusting voltage (Vref) to a source of the driving transistor (T1) (Fig.1b and ¶0143 discloses when the second transistor T2 is turned on, the voltage of the reference power source Vref from the data line Dm is supplied to the first electrode of the first transistor T1).
Kim as modified doesn’t explicitly disclose the adjusting voltage is a constant voltage during the period of the data writing frame, and the adjusting voltage is a constant voltage during the period of the holding frame.
However, in a similar field of endeavor, Yang discloses wherein the adjusting voltage (Vbias) is a constant voltage during the period of the data writing frame (Fig. 4a and ¶0015 discloses the bias power supply is set in a high impedance state when the scan signal is supplied to the ith scan line), and the adjusting voltage is a constant voltage during the period of the holding frame (Fig. 4a and ¶0052 discloses when the second transistor M2 is turned on, the voltage of the bias power supply Vbias is supplied to the first node n1 so that the first transistor M1 is turned off).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim so that the first transistor M1 is initialized by the off bias voltage and the first transistor M1 may control the amount of current supplied to the OLED so that an image with desired brightness is displayed regardless of the data signal of a previous period (¶0052).

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yuan in view of In et al. (US 2021/0118368 A1, hereinafter referred as “In”).
	Regarding claim 4, Kim as modified doesn’t explicitly disclose the display panel according to claim 1, wherein the adjusting voltage is VJ, and a maximum value of a voltage of data signals received by one of the pixel circuits is VD, where VJ≥VD.
 	However in a similar field of endeavor, In discloses wherein the adjusting voltage is VJ, and a maximum value of a voltage of data signals received by one of the pixel circuits is VD, where VJ≥VD (¶0012 and ¶0071 discloses the bias voltage VB applied to the bias voltage line VBL may be higher than the highest data voltage within a data voltage range that is available as the data signals DS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim for the purpose of biasing operation based on the bias voltage VB may initialize the voltage-current characteristics of the driving transistors to a voltage-current characteristic of an on-state by applying the on-bias to the driving transistors of the respective pixels PX (¶0071).

6. 	Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yuan and in further view of Nathan et al. (US 2021/0383743 A1, hereinafter referred as “Nathan”).
	Regarding claim 10, Kim as modified doesn’t explicitly disclose the display panel according to claim 9, further comprising: a data line connected to the first terminal of the second transistor; and a voltage adjusting signal line connected to the first terminal of the third transistor.
 	However, in a similar field of endeavor, Nathan discloses further comprising: a data line (Vdata) connected to the first terminal of the second transistor (170) (Figs. 5a, 10 and ¶0063 discloses gate terminal of the driving transistor 164 is connected to the signal line VDATA through the transistor 170 and is connected to the source terminal of the transistor 166); and a voltage adjusting signal line (IBIAS) connected to the first terminal of the third transistor (172) (Figs. 5a, 10 and ¶0066 discloses drain terminal of the transistor 172 is connected to the bias line IBIAS). 	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim for the purpose of alleviating stress on the connection line for providing a Vdata and Vbias voltages by separating the signals onto two different lines.		

Allowable Subject Matter
7. 	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692